DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sukumar Brahma et al. , “Fault location scheme for a multi-terminal transmission line using synchronized voltage measurements” , IEEE Transactions On Power Delivery. Vol. 20, No. 2, pp. 1325-1331, 2005, hereinafter referred to as ‘Brahma’ and Naidu et al. (WO2017072612), hereinafter referred to as ‘Naidu’.

Regarding Claim 7, Brahma discloses a method of protection in response to a fault in a multi-terminal power transmission system that comprises (This paper, in addition to introducing a simple procedure to identify the faulted section, augments the method to suit a multi-terminal transmission line [p.1325]), a first transmission line (We have an n-terminal transmission line as shown in Fig. 3.) section (Once the faulted section is identified, the next step is to locate the fault as exactly as possible [p.1327]) connecting a first terminal to a transmission line junction (… to identify the faulted section calculates voltages at tap points B2, B3, .... Bn-l in a sequential manner using voltages and currents from two terminals [p. 1326]), a second transmission line section connecting a second terminal to the transmission line junction (We have an n-terminal transmission line as shown in Fig. 3 [p. 1327])  
and a third transmission line (We have an n-terminal transmission line as shown in [p. 1327];Fig. 3.)  section connecting a third terminal to the transmission line junction, the fault being located in one of the first, second or third transmission line sections, (… to identify the faulted section calculates voltages at tap points B2, B3, .... Bn-l in a sequential manner using voltages and currents from two terminals [p.1326])
the method comprising: obtaining pre-fault and during-fault measurements of currents for each terminal of the multi-terminal power transmission system 
calculating pre-fault and during-fault values of positive sequence (The fault current at any bus in a power system can be found from the model shown in Fig. 1 [17]. The voltage source values Ei and Ej are equal to the prefault bus voltages at bus i and j, respectively [p. 1325]); current phasors (We assume that at all terminals, the synchronized three-phase voltage phasors VabcTi and current phasors IabcTi (both 3 x 1 vectors) are available [p. 1326]) from the pre-fault and during-fault measurements of currents for each terminal; calculating at least two values of a fault section index for each section, wherein each value of the fault section index for a section is calculated based on an assumed value for fault location (The fault current at any bus in a power system can be found from the model shown in Fig. 1 [17]. The voltage source values Ei and Ej are equal to the prefault bus voltages at bus i and j, respectively [p. 1325]; Thus, the values of Zsi and Zsj can be calculated and fed to the substation relays and any fault location devices housed at the substation every time the bus impedance matrix is updated at the load dispatch center [p. 1326]), 
a difference between the pre-fault and the during-fault values of the positive sequence current phasors for two of the terminals (The fault current at any bus in a power system can be found from the model shown in Fig. 1 [17]. The voltage source values Ei and Ej are equal to the prefault bus voltages at bus i and j, respectively [p. 1325]);  current phasors (We assume that at all terminals, the synchronized three-phase voltage phasors VabcTi and current phasors IabcTi (both 3 x 1 vectors) are available [p. 1326]), 
wherein the two of the terminals include the terminal that the section is connected at and one of the other terminals ([Fig. 3]),  a length of the section source impedances of the two of the terminals, and line parameters of the corresponding section(Zi and Z 1 are equal to Zbus(i,i) and Zbus(j,j) to maintain equivalence and, hence, known. Zij is the impedance of line i-j, which is known too [p.1326]); identifying the section having the fault based on a comparison of the values of the fault section index estimated for each section (A simple comparison of these voltages at different tap points is used to identify the faulted section [p. 1326]).
	However, Brahma does not disclose controlling a switching device according to the identification of the section having the fault.
	Nevertheless, Naidu does disclose Naidu and controlling a switching device according to the identification of the section having the fault (a switching device connected to the mixed line is controlled, according to the line section identified with the fault [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate a controlling a switching device according to the identification of the section having the fault for protection in response to a fault while improving functionality of the device.

	Regarding Claim 8, Brahma and Naidu disclose the invention discussed in claim 7.
Brahma discloses each section (Once the faulted section is identified, the next step is to locate the fault as exactly as possible [p. 1327]).
However, Brahma does not disclose an overhead line section or a cable.  
Nevertheless, Naidu discloses an overhead line section or a cable (The mixed line illustrated includes one overhead line section (overhead section) denoted by a reference numeral 10A [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate an overhead line section or a cable for enabling a system of mixed or hybrid line combinations while improving functionality of the method.

Regarding Claim 9, Brahma and Naidu disclose the invention discussed in claim 7.
Brahma discloses the section having the fault (Once the faulted section is identified, the next step is to locate the fault as exactly as possible [p. 1327]).
However, Brahma does not disclose an overhead line section.  
Nevertheless, Naidu discloses an overhead line section (The mixed line illustrated includes one overhead line section (overhead section) denoted by a reference numeral 10A [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate an overhead line section or a cable for enabling a system of mixed or hybrid line combinations while improving functionality of the method.

Regarding Claim 10, Brahma and Naidu disclose the invention discussed in claim 9.
However, Brahma does not disclose further comprising enabling an auto-reclose.
Nevertheless, Naidu discloses enabling an auto-reclose (an auto-reclose operation may be performed through a switching device for protection in response to a fault [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to enable an auto-reclose with identified faults as known in the art (such transient faults can be dealt with using an auto-recloser (Naidu [003])).

Regarding Claim 11, Brahma and Naidu disclose the invention discussed in claim 7.
Brahma discloses identifying the section having the fault comprises calculating a location of the fault (The method employed to identify the faulted section is based on simple circuit principles and, hence, is very reliable [p. 1330]).
However, Brahma does not disclose calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location, comparing the plurality of values for the fault section index with a threshold, and selecting the assumed value of the fault location as the location of the fault, where the value for the fault section index is less than the threshold.
Nevertheless, Naidu discloses calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location (IED 14 estimates the fault location based on the one or more current measurements of current at the first end, the one or more current measurements of current at the second end [0031]); comparing the plurality of values for the fault section index (Now the calculated fault current seen from remote bus N using equation (6) is compared with the actual measured fault current (measured at remote bus N) [0039]); and selecting the assumed value of the fault location as the location of the fault, where the value for the fault section index (Assuming that the line has two sections, and the estimated value of current is greater than the actual measurement, then the section with the fault may be concluded as the first section in accordance with one implementation. In such an implementation, if the estimated value is less than the actual measurement, then it is concluded that the fault is in the second section [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location for determining the source of the fault in multi-terminal lines while improving accuracy of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate comparing the plurality of values for the fault section index with a threshold for identifying the source of the fault in multi-terminal lines while improving functionality of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate selecting the assumed value of the fault location as the location of the fault, where the value for the fault section index is less than the threshold for determining the source of the fault in multi-terminal lines while improving accuracy of the method.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma and Naidu, and further in view of Brailsford et al. (GB2462001), hereinafter referred to as ‘Brailsford’

	Regarding Claim 12, Brahma and Naidu disclose the invention discussed in claim 7.
	Brahma discloses wherein the source impedance for each terminal is calculated.
However, Brahma does not disclose one or more circuit breakers connected at the terminal.  
	Nevertheless, Brailsford discloses one or more circuit breakers connected at the terminal (For cable networks, this is not a major issue since transient faults are a very small proportion of the total. This is reflected in the frequent use of non-reclosing source circuit breakers for protecting HV cable networks [p. 9 lines 9-12]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Author to Naidu to enable one or more circuit breakers connected at the terminal with identified faults as known in the art (this method is that it does not discriminate between transient and permanent faults (Brailsford[p. 9 lines 7-8]).
	
Regarding Claim 13, Brahma and Naidu disclose the invention discussed in claim 7.
	However, Brahma does not disclose the status of the circuit breakers is determined from a communication signal.
	Nevertheless, Naidu discloses a communication signal (IED 14 can receive
various communication over communication channel 18. For instance, IED 16 can
communicate current and I or voltage measurements at the second end, over
communication channel 18 to IED 14 [0027]).

It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Brahma in view of Naidu to incorporate a communication signal for optimizing fault detection and impedance data collection while improving functionality of the method.

Regarding Claim 14, Brahma and Naidu disclose the invention discussed in claim 13.
	Brahma discloses an admittance value (For a three-phase analysis, this line would yield a bus impedance/admittance matrix of dimension 3n x 3n. [p. 1327]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate an admittance value of a circuit element connected through each circuit breaker is considered based on the status of the circuit breaker for optimizing fault detection and impedance data collection while improving functionality of the method.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma, Naidu, and Brailsford.

Regarding Claim 15, Brahma discloses for protection in response to a fault in a transmission line section of a multi-terminal power transmission system (This paper, in addition to introducing a simple procedure to identify the faulted section, augments the method to suit a multi-terminal transmission line [p. 1325]) that comprises a first transmission line section connecting a first terminal to a transmission line junction, a second transmission line section connecting a second terminal to the transmission line junction and a third transmission line section connecting a third terminal to the transmission line junction (We have an n-terminal transmission line as shown in Fig. 3 [p. 1327]; to identify the faulted section calculates voltages at tap points B2, B3, .... Bn-l in a sequential manner using voltages and currents from two terminals [p. 1326]), obtain pre-fault and during-fault measurements of currents for each terminal of the multi-terminal power transmission system calculate pre-fault and during-fault values of positive sequence current phasors from the pre-fault and during-fault measurements of currents for each terminal (The fault current at any bus in a power system can be found from the model shown in Fig. 1 [17]. The voltage source values Ei and Ej are equal to the prefault bus voltages at bus i and j, respectively [p. 1325]); current phasors (We assume that at all terminals, the synchronized three-phase voltage phasors VabcTi and current phasors IabcTi (both 3 x 1 vectors) are available [p. 1326]); calculate at least two values of a fault section index for each section (Thus, the values of Zsi and Zsj can be calculated and fed to the substation relays and any fault location devices housed at the substation every time the bus impedance matrix is updated at the load dispatch center [p. 1326]), wherein each value of the fault section index for a section is calculated based on: an assumed value for fault location (The fault current at any bus in a power system can be found from the model shown in Fig. 1 [17]. The voltage source values Ei and Ej are equal to the prefault bus voltages at bus i and j, respectively [p. 1325]); a difference between the pre-fault and the during-fault values of the positive sequence current phasors for two terminals of the power transmission system (The fault current at any bus in a power system can be found from the model shown in Fig. 1 [17]. The voltage source values Ei and Ej are equal to the prefault bus voltages at bus i and j, respectively [p. 1326]), wherein the two terminals include the terminal that the section is connected at and one of the other terminals of the multi-terminal power transmission system ([Fig. 3]); a length of the section; source impedances of the two terminals; and line parameters of the corresponding section (Zi and Z 1 are equal to Zbus(i,i) and Zbus(j,j) to maintain equivalence and, hence, known. Zij is the impedance of line i-j, which is known too [p.1326]); identify the section having the fault based on a comparison of the values of the fault section index estimated for each section (A simple comparison of these voltages at different tap points is used to identify the faulted section [p. 1326]), and a processor; and a memory storing instructions that, when executed by the processor, cause the processor to and generate a signal (…the values of Zsi and Zsj can be calculated and fed to the substation relays and any fault location devices housed at the substation every time the bus impedance matrix is updated at the load dispatch center [p. 1326]).
	However, Brahma does not disclose an Intelligent Electronic Device (IED) to control a switching device according to the identification of the section having the fault, wherein auto-reclose is enabled when the section is an overhead line section.
	Nevertheless, Naidu discloses an Intelligent Electronic Device (IED) (An Intelligent Electronic Device (IED) 14 is connected to voltage transformer [0026]), a switching device according to the identification of the section having the fault (a switching device connected to the mixed line is controlled, according to the line section identified with the fault [0014]), wherein auto-reclose is enabled when the section is an overhead line section (an auto-reclose operation may be performed through a switching device for protection in response to a fault [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate a controlling a switching device according to the identification of the section having the fault for protection in response to a fault while improving functionality of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to enable an auto-reclose with identified faults as known in the art (such transient faults can be dealt with using an auto-recloser (Naidu [003])).

Regarding Claim 16, Brahma and Naidu disclose the invention discussed in claim 15.
Brahma discloses wherein instructions cause the processor to identify the section having the fault by calculating a location of the fault (the values of Zsi and Zsj can be calculated and fed to the substation relays and any fault location devices housed at the substation every time the bus impedance matrix is updated at the load dispatch center. [p. 1326]).  
Regarding Claim 17, Brahma and Naidu disclose the invention discussed in claim 16.
Brahma discloses calculating the location of the fault (the values of Zsi and Zsj can be calculated and fed to the substation relays and any fault location devices housed at the substation every time the bus impedance matrix is updated at the load dispatch center [p. 1326]).
However, Brahma does not disclose calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location; comparing the plurality of values for the fault section index with a threshold; and selecting the assumed value of the fault location as the location of the fault, where the value for the fault section index is less than the threshold.  
Nevertheless, Naidu discloses calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location (IED 14 estimates the fault location based on the one or more current measurements of current at the first end, the one or more current measurements of current at the second end [0031]); comparing the plurality of values for the fault section index (Now the calculated fault current seen from remote bus N using equation (6) is compared with the actual measured fault current (measured at remote bus N) [0039]); and selecting the assumed value of the fault location as the location of the fault, where the value for the fault section index is less (Assuming that the line has two sections, and the estimated value of current is greater than the actual measurement, then the section with the fault may be concluded as the first section in accordance with one implementation. In such an implementation, if the estimated value is less than the actual measurement, then it is concluded that the fault is in the second section [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location for determining the source of the fault in multi-terminal lines while improving accuracy of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate comparing the plurality of values for the fault section index with a threshold for identifying the source of the fault in multi-terminal lines while improving functionality of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate selecting the assumed value of the fault location as the location of the fault, where the value for the fault section index is less than the threshold for determining the source of the fault in multi-terminal lines while improving accuracy of the method.

Regarding Claim 18, Brahma and Naidu disclose the invention discussed in claim 15.
Brahma discloses the processor is configured to calculate the source impedance for each terminal (…the values of Zsi and Zsj can be calculated and fed to the substation relays and any fault location devices housed at the substation every time the bus impedance matrix is updated at the load dispatch center [p. 1326]).
However, Brahma does not disclose one or more circuit breakers connected at the terminal.  
Nevertheless, Brailsford discloses one or more circuit breakers (For cable networks, this is not a major issue since transient faults are a very small proportion of the total. This is reflected in the frequent use of non-reclosing source circuit breakers for protecting HV cable networks [p. 9 lines 9-12]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Author to Naidu to enable one or more circuit breakers connected at the terminal with identified faults as known in the art (this method is that it does not discriminate between transient and permanent faults (Brailsford[p. 9 lines 7-8]).

Regarding Claim 19, Brahma and Naidu disclose the invention discussed in claim 18.
However, Brahma does not disclose the status of the circuit breakers is determined from a communication signal.  
Nevertheless, Naidu discloses a communication signal (IED 14 can receive
various communication over communication channel 18. For instance, IED 16 can
communicate current and I or voltage measurements at the second end, over
communication channel 18 to IED 14 [0027]).

However, Naidu does not disclose circuit breakers 
Nevertheless, Brailsford discloses the circuit breakers (For cable networks, this is not a major issue since transient faults are a very small proportion of the total. This is reflected in the frequent use of non-reclosing source circuit breakers for protecting HV cable networks [p. 9 lines 9-12]).  
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Brahma in view of Naidu to incorporate a communication signal for optimizing fault detection and impedance data collection while improving functionality of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma and Naidu, in view of Brailsford to enable the circuit breakers connected at the terminal with identified faults as known in the art (this method is that it does not discriminate between transient and permanent faults ([Brailsford [p. 9 lines 7-8]).

	Regarding Claim 20, Brahma and Naidu disclose the invention discussed in claim 19.
	Brahma discloses an admittance value (For a three-phase analysis, this line would yield a bus impedance/admittance matrix of dimension 3n x 3n. [p. 1327]).
However, Brahma does not disclose each circuit breaker is considered based on the status of the circuit breaker.
Nevertheless, Brailsford discloses each circuit breaker is considered based on the status of the circuit breaker (For cable networks, this is not a major issue since transient faults are a very small proportion of the total. This is reflected in the frequent use of non-reclosing source circuit breakers for protecting HV cable networks [p. 9 lines 9-12]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate an admittance value of a circuit element connected through each circuit breaker is considered based on the status of the circuit breaker for optimizing fault detection and impedance data collection while improving functionality of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma and Naidu, in view of Brailsford to enable one or more circuit breakers connected at the terminal with identified faults as known in the art (this method is that it does not discriminate between transient and permanent faults (Brailsford[p. 9 lines 7-8]).

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brahma, Naidu, and Brailsford.

Regarding Claim 21, Brahma discloses the first, second and third terminals (We have an n-terminal transmission line as shown in Fig. 3 [p. 1327]; to identify the faulted section calculates voltages at tap points B2, B3, .... Bn-l in a sequential manner using voltages and currents from two terminals [p. 1326]) a first transmission line section connecting the first terminal to a transmission line junction; a second transmission line section connecting the second terminal to the transmission PG-P171514USo1Page 7 of 10line junction; a third transmission line section connecting the third terminal to the transmission line junction(We have an n-terminal transmission line as shown in Fig. 3 [p. 1327]; to identify the faulted section calculate voltages at tap points B2, B3, .... Bn-l in a sequential manner using voltages and currents from two terminals [p. 1326]),  and configured to: obtain pre-fault and during-fault measurements of currents for each terminal; calculate pre-fault and during-fault values of positive sequence current phasors from the pre-fault and during-fault measurements of currents for each terminal (The fault current at any bus in a power system can be found from the model shown in Fig. 1 [17]. The voltage source values Ei and Ej are equal to the prefault bus voltages at bus i and j, respectively [p. 1325]). 
However, Brahma does not disclose an Intelligent Electronic Device (IED), calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location, comparing the plurality of values for the fault section index with a threshold, and selecting the assumed value of the fault location as the location of the fault, where the value for the fault section index is less than the threshold.
Nevertheless, Naidu discloses an Intelligent Electronic Device (IED) (IED 14 can receive various communication over communication channel 18. For instance, IED 16 can communicate current and I or voltage measurements at the second end, over
communication channel 18 to IED 14 [0027]), calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location (IED 14 estimates the fault location based on the one or more current measurements of current at the first end, the one or more current measurements of current at the second end [0031]); comparing the plurality of values for the fault section index (Now the calculated fault current seen from remote bus N using equation (6) is compared with the actual measured fault current (measured at remote bus N) [0039]); and selecting the assumed value of the fault location as the location of the fault, where the value for the fault section index is less (Assuming that the line has two sections, and the estimated value of current is greater than the actual measurement, then the section with the fault may be concluded as the first section in accordance with one implementation. In such an implementation, if the estimated value is less than the actual measurement, then it is concluded that the fault is in the second section [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location for determining the source of the fault in multi-terminal lines while improving accuracy of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate comparing the plurality of values for the fault section index with a threshold for identifying the source of the fault in multi-terminal lines while improving functionality of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate selecting the assumed value of the fault location as the location of the fault, where the value for the fault section index is less than the threshold for determining the source of the fault in multi-terminal lines while improving accuracy of the method.

Regarding Claim 22, Brahma and Naidu disclose the invention discussed in claim 21.
Brahma discloses transmission line section (Once the faulted section is identified, the next step is to locate the fault as exactly as possible [p. 1327]).
However, Brahma does not disclose an overhead line section or a cable.  
Nevertheless, Naidu discloses an overhead line section or a cable (The mixed line illustrated includes one overhead line section (overhead section) denoted by a reference numeral 10A [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate an overhead line section or a cable for enabling a system of mixed or hybrid line combinations while improving functionality of the method.

Regarding Claim 23, Brahma and Naidu disclose the invention discussed in claim 22.
However, Brahma does not disclose further comprising enabling an auto-reclose.
Nevertheless, Naidu discloses enabling an auto-reclose (an auto-reclose operation may be performed through a switching device for protection in response to a fault [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to enable an auto-reclose with identified faults as known in the art (such transient faults can be dealt with using an auto-recloser (Naidu [003])).

Regarding Claim 24, Brahma and Naidu disclose the invention discussed in claim 21.
Brahma discloses to identify the section having the fault by determining a location of the fault (the values of Zsi and Zsj can be calculated and fed to the substation relays and any fault location devices housed at the substation every time the bus impedance matrix is updated at the load dispatch center [p. 1326]).  
However, Brahma does not disclose the IED, calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location; comparing the plurality of values for the fault section index with a threshold; and selecting the assumed value of the fault location as the location of the fault, wherein the value for the fault section index is less than the threshold.
Nevertheless, Naidu discloses calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location (IED 14 estimates the fault location based on the one or more current measurements of current at the first end, the one or more current measurements of current at the second end [0031]); comparing the plurality of values for the fault section index  (Now the calculated fault current seen from remote bus N using equation (6) is compared with the actual measured fault current (measured at remote bus N) [0039]); and selecting the assumed value of the fault location as the location of the fault, where the value for the fault section index is less than the threshold (Assuming that the line has two sections, and the estimated value of current is greater than the actual measurement, then the section with the fault may be concluded as the first section in accordance with one implementation. In such an implementation, if the estimated value is less than the actual measurement, then it is concluded that the fault is in the second section [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate calculating a plurality of values for the fault section index based on a plurality of assumed values for the fault location for determining the source of the fault in multi-terminal lines while improving accuracy of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate comparing the plurality of values for the fault section index with a threshold for identifying the source of the fault in multi-terminal lines while improving functionality of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate selecting the assumed value of the fault location as the location of the fault, where the value for the fault section index is less than the threshold for determining the source of the fault in multi-terminal lines while improving accuracy of the method.

Regarding Claim 25, Brahma and Naidu disclose the invention discussed in claim 21.
Brahma discloses wherein the source impedance for each terminal is calculated.
However, Brahma does not disclose one or more circuit breakers connected at the terminal.  
	Nevertheless, Brailsford discloses one or more circuit breakers connected at the terminal (For cable networks, this is not a major issue since transient faults are a very small proportion of the total. This is reflected in the frequent use of non-reclosing source circuit breakers for protecting HV cable networks [p. 9 lines 9-12]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma and Naidu, in view of Brailsford to enable one or more circuit breakers connected at the terminal with identified faults as known in the art (this method is that it does not discriminate between transient and permanent faults (Brailsford[p. 9 lines 7-8]).

Regarding Claim 26,   Brahma and Naidu disclose the invention discussed in claim 25.
	However, Brahma does not disclose the status of the circuit breakers is determined from a communication signal.
	Nevertheless, Naidu discloses a communication signal (IED 14 can receive
various communication over communication channel 18. For instance, IED 16 can
communicate current and I or voltage measurements at the second end, over
communication channel 18 to IED 14 [0027]).
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Brahma in view of Naidu to incorporate a communication signal for optimizing fault detection and impedance data collection while improving functionality of the method.

Regarding Claim 27,  Brahma and Naidu disclose the invention discussed in claim 26.
	Brahma discloses an admittance value (For a three-phase analysis, this line would yield a bus impedance/admittance matrix of dimension 3n x 3n. [p. 1327]).
However, Brahma does not disclose each circuit breaker is considered based on the status of the circuit breaker.
Nevertheless, Brailsford discloses each circuit breaker is considered based on the status of the circuit breaker(For cable networks, this is not a major issue since transient faults are a very small proportion of the total. This is reflected in the frequent use of non-reclosing source circuit breakers for protecting HV cable networks [p. 9 lines 9-12]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma in view of Naidu to incorporate an admittance value of a circuit element connected through each circuit breaker is considered based on the status of the circuit breaker for optimizing fault detection and impedance data collection while improving functionality of the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brahma and Naidu, in view of Brailsford to enable one or more circuit breakers connected at the terminal with identified faults as known in the art (this method is that it does not discriminate between transient and permanent faults (Brailsford [p. 9 lines 7-8]).

Response to Arguments

Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 

The Applicant argues (p. 10): However, Brahma does not teach to calculate at least two values of a fault section index for each section, wherein each value of the fault section is calculated based on a difference between the pre-fault and the during-fault values of the positive sequence current phasors for two of the terminals as claim 7 requires.


	The Examiner respectfully disagrees. Brahma discloses the limitation of claim 7; calculating at least two values of a fault section index for each section on page 4 of the previous office action, in addition Brahma also discloses  (Our objective is to convert a line between buses i and j shown in Fig. 2(a) to the equivalent shown in Fig. 2(b)…, p. 1326; Fig. 1 and 3).
Brahma discloses the limitation of claim 7; wherein each value of the fault section is calculated based on a difference between the pre-fault and the during-fault values of the positive sequence current phasors for two of the terminals on page 4 of the previous office action, additionally Brahma discloses (… corresponds to the total fault current minus the fault contribution from bus j; … Consider then-terminal line shown in Fig. 3. We assume that at all terminals, the synchronized three-phase voltage phasors VabcTi and current phasors IabcTi (both 3 x 1 vectors) are available, p. 1326). The Examiner submits that Brahma in combination with Naidu discloses the limitations in Claim 7.
According to MPEP 2145, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/SHARAH ZAAB/Examiner, Art Unit 2863 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863